DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2022 regarding claims 1, 3-9, 11-17, and 19-23 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  Applicant has canceled claims 2, 10, and 18.  Applicant has added claims 21-23.


Argument #1 (REMARKS, pages 9-11): Applicant asserts that claims 1, 9, and 17 overcome the rejection under 35 U.S.C. 103 because, 
	“The Action fails to identify any reference, or combination of references, that discloses, teaches, or suggests claim 1 as a whole. For example, the Action fails to identify any reference, or combination of references, that discloses, teaches, or suggest a processor configured to "identify a second person in the predetermined portion of the image data correspond to the predetermined first area; generate and transmit, to the one or more cache stores, a second notification regarding the identified second person; in response to determining that one or more predetermined rules associated with the notification data including the second notification has been satisfied, generate a second alert indicating the second person is identified within the predetermined portion of the image data; and transmit the second alert to at least a second device of the set of devices." Similarly, the Action fails to identify any reference, or combination of references, that discloses, teaches, or suggests a processor configured to ‘receive imaging data from at least one imaging device configured to provide a field-of-view including a predetermined first area associated with a retail location... [ and] identify a first person in a predetermined portion of the image data corresponding to the predetermined first area ... ‘"

Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Solh and Miwa from carrying out the steps in claims 1, 9, and 17. Solh does suggest the noted features by disclosing identifying a human located in various areas in the video data captured by cameras with different point of views (see figure 1, figure 2A), and determining the identity of the humans (see figure 7, col. 13 lines 12-45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-14, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solh et al. (US 10,909,826) in view of Miwa (US 2018/0239953).

Regarding claim 1, Solh teaches a system, comprising: a non-transitory memory having instructions stored thereon and a processor configured to read the instructions to: receive imaging data from at least one imaging device configured to provide a field-of-view including a predetermined first area associated with a retail location (see col. 2 lines 27-40, where Solh discusses capturing video image data in the room of a building);
receive, from at least one motion sensor coupled to the at least one imaging device, motion data indicating motion of one or more objects (see col. 2 lines 27-40, where Solh discusses motion sensor detecting motion in the room of a building);
in response to determining, based on the motion data, the motion of the one or more objects, implement an image recognition process configured to (i) identify a first person in a predetermined portion of the image data corresponding to the predetermined first area (see figure 4, figure 7, where Solh discusses identifying the human in the video data) and (ii) generate and transmit, to one or more cache stores configured to store notification data, a first cache update request including a first notification regarding the identified first person in the image data, the cache update request causing the one or more cache stores to update the notification data with the first notification (see col. 2 lines 40-55, where Solh discusses transmitting the video data identifying humans and storing the data in memory);
in response to determining that one or more predetermined rules associated with notification data including the first notification has been satisfied, generate a first alert indicating the first person is identified within predetermined portion of the image data (see col. 8 lines 1-13, col. 18 lines 18-27, col. 19 lines 55-62, where Solh discusses upon detecting persons in a region, an alert or notification is transmitted to a user and/or a computing device associated with a user of the camera monitoring system).
Solh does not expressly teach select a set of devices that are assigned to the predetermined first area; transmit the first alert to at least a first device of the set of devices; identify a second person in the predetermined portion of the image data correspond to the predetermined first area; generate and transmit, to the one or more cache stores, a second notification regarding the identified second person; in response to determining that one or more predetermined rules associated with the notification data including the second notification has been satisfied, generate a second alert indicating the second person is identified within the predetermined portion of the image data; and transmit the second alert to at least a second device of the set of devices.
However, Miwa teaches select a set of devices that are assigned to the predetermined first area (see figure 6, para. 0076, where Miwa discusses employees with mobile communication devices in an area near the detected person);
transmit the first alert to at least a first device of the set of devices (see figure 1, para. 0178);
identify a second person in the predetermined portion of the image data correspond to the predetermined first area (see figure 1, para. 0178);
generate and transmit, to the one or more cache stores, a second notification regarding the identified second person (see figure 6, para. 0130, 0178, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee); and 
in response to determining that one or more predetermined rules associated with the notification data including the second notification has been satisfied, generate a second alert indicating the second person is identified within the predetermined portion of the image data (see figure 6, para. 0130, 0178, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee, if a shoplifter moves to a second location, the second alert is transmitted to a second employee); and
transmit the second alert to at least a second device of the set of devices (see figure 6, para. 0051, 0130, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Solh in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Solh, while the teaching of Miwa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Solh and Miwa systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Miwa teaches wherein the processor is configured to receive a response from the first device indicating the first alert was received (see figure 6, para. 0153, where Miwa discusses receiving an acknowledgement from the monitoring device).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 4, Miwa teaches wherein the processor is configured to: track the at least one person within the image data (see figure 11A, para. 0172, where Miwa discusses tracking the habitual shoplifter); and generate a second alert indicating the first person is within the image data, wherein the third alert is generated a predetermined time period after the first alert, and wherein the third alert is transmitted to at least a third device of the set of devices (see figure 11A, para. 0184, where Miwa discusses tracking the habitual shoplifter capturing images as the person moves to different regions).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 5, Miwa teaches wherein the first device is registered to a first predetermined user and the second device is registered to a second predetermined user (see figure 11A, para. 0178, 0184, where Miwa discusses transmitting multiple alerts to different employees). 
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 6, Miwa teaches wherein the first alert is provided to a centralized cache that includes the one or more cache stores, and wherein the first device is configured to poll the centralized cache (see figure 1, para. 0055-0056, where Miwa discusses a centralized control device).  
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer readable medium.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding method.

Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solh et al. (US 10,909,826) in view of Miwa (US 2018/0239953) in view of Brewer et al. (US 2013/0266181).

Regarding claim 7, Miwa teaches capturing different images (see figure 11A, para. 0178, 0184).  Solh and Miwa do not expressly teach wherein the first alert is generated when the first person is identified in a first frame of the image data and a second frame of the image data, and wherein the first person is within the predetermined portion of the image data in each of the first frame and the second frame.
However, Brewer teaches wherein the first alert is generated when the first person is identified in a first frame of the image data and a second frame of the image data, and wherein the first person is within the predetermined portion of the image data in each of the first frame and the second frame (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh and Miwa with Brewer to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Solh and Miwa in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Solh and Miwa, while the teaching of Brewer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Solh, Miwa, and Brewer systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Brewer teaches wherein the first frame and the second frame are separated by a predetermined number of frames in the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
The same motivation of claim 7 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh and Miwa with Brewer to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Solh et al. (US 10,909,826) in view of Miwa (US 2018/0239953) in view of Wakeyama et al. (US 2019/0104283).

Regarding claim 21, Solh and Miwa does not expressly teach wherein the at least a first device is selected based on an elapsed time since detection of the first person.  However, Wakeyama teaches wherein the at least a first device is selected based on an elapsed time since detection of the first person (see figure 10B, para. 0120, where Wakeyama discusses transmitting a notification S7 and S11 to an access point and smartphone device based time elapsed since detected motion and image of suspicious person). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh and Miwa with Wakeyama to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Solh and Miwa in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Solh and Miwa, while the teaching of Wakeyama continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Solh, Miwa, and Wakeyama systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 22 is rejected as applied to claim 21 as pertaining to a corresponding non-transitory computer readable medium.
Claim 23 is rejected as applied to claim 21 as pertaining to a corresponding method.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Numata (US 2019/0147251)
Anderholm et al. (US 2019/0096220) 
Takahashi et al. (US 2019/0082115)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663